JOHN P. KANE, ESQ. Attorney for East Northport Fire District
We acknowledge receipt of your letter in which you inquire whether a fire truck, at present valued at approximately $12,000.00, and owned by your fire district, which fire truck is no longer needed by the fire district, may be sold and, if so, whether the sale is subject to a permissive or mandatory referendum.
Town Law § 176, subdivision 23 provides authority to sell such personal property and that such sale is possible only after a referendum unless one of the exceptions mentioned in the statute applies.
In our opinion, a mandatory referendum is required for the sale of personal property of your fire district no longer necessary for fire district purposes unless one of the exceptions mentioned in the statute applies.